                                                      Case 3:17-cv-00324-LRH-WGC Document 46 Filed 11/11/19 Page 1 of 3



                                                  1
                                                      Jeffrey Willis, Esq. (NV Bar No. 4797)
                                                  2   Nathan G. Kanute, Esq. (NV Bar No. 12413)
                                                      SNELL & WILMER L.L.P.
                                                  3   50 West Liberty Street, Suite 510
                                                      Reno, NV 89501-1961
                                                  4   Telephone: (775) 785-5440
                                                      Facsimile: (775) 785-5441
                                                  5   Email: jwillis@swlaw.com
                                                              nkanute@swlaw.com
                                                  6
                                                      Attorneys for Plaintiffs Nationstar Mortgage
                                                  7   LLC and Federal National Mortgage
                                                      Association
                                                  8
                                                                                     UNITED STATES DISTRICT COURT
                                                  9
                                                                                             DISTRICT OF NEVADA
                                                 10

                                                 11
                                                      NATIONSTAR MORTGAGE LLC;                              Case No.:   3:17-cv-00324-LRH-WGC
                                                 12   FEDERAL NATIONAL MORTGAGE
                                                      ASSOCIATION;
             50 West Liberty Street, Suite 510




                                                                                                              STIPULATION AND ORDER FOR
Snell & Wilmer




                                                 13
                                                                                                              DISMISSAL WITH PREJUDICE
                  Reno, Nevada 89501




                                                                               Plaintiffs,
                     LAW OFFICES

                      775-785-5440




                                                 14   vs.
                          L.L.P.




                                                 15
                                                      RESIDENTIAL LAND CORPORATION OF
                                                 16   NEVADA; LVDG LLC SERIES 107,

                                                 17                            Defendants.
                                                 18

                                                 19             Plaintiff Nationstar Mortgage LLC (“Nationstar”), Plaintiff Federal National Mortgage
                                                 20   Association (“Fannie Mae”), Defendant Residential Land Corporation of Nevada (“Residential
                                                 21   Land”), and Defendant LVDG LLC Series 107 (“LVDG”), by and through their respective
                                                 22   counsel, hereby stipulate and agree that an order may be entered dismissing this, and each of the
                                                 23   claims and causes of action by and between the Parties raised herein, with prejudice, with each
                                                 24   party to bear its own attorneys’ fees and costs.
                                                 25             The Parties stipulate and agree that, subject to the terms of their confidential settlement
                                                 26   agreement, this Stipulation resolves, in their entirety, the Parties’ claims, causes of action,
                                                 27   allegations, complaints, and/or grievances against each other related to and/or arising out of the
                                                 28



                                                      4842-8224-0426
                                                      Case 3:17-cv-00324-LRH-WGC Document 46 Filed 11/11/19 Page 2 of 3



                                                  1   above-captioned litigation, whether known or unknown, including, without limitation, any and
                                                  2   all claims for attorneys’ fees or costs, experts’ fees or costs, or consultants’ fees or costs.
                                                  3
                                                            Dated: November 11, 2019                             Dated: November 11, 2019
                                                  4

                                                  5         SNELL & WILMER L.L.P.                                ROGER P. CROTEAU & ASSOCIATES,
                                                                                                                 LTD.
                                                  6
                                                      By: /s/ Nathan G. Kanute                                By: /s/ Timothy E. Rhoda (with permission)
                                                  7       Jeffrey Willis (NV Bar No. 4797)                       Roger P. Croteau (NV Bar No. 4958)
                                                          Nathan G. Kanute (NV Bar No. 12413)                    Timothy E. Rhoda (NV Bar No. 7878)
                                                  8       50 West Liberty Street, Suite 510                      9120 West Post Road, Suite 100
                                                  9       Reno, Nevada 89501-1961                                Las Vegas, Nevada 89148
                                                          Attorneys for Plaintiffs Nationstar                     Attorneys for Residential Land Corporation
                                                 10       Mortgage LLC and Federal National                       of Nevada and LVDG, LLC [Series 107]
                                                          Mortgage Association
                                                 11

                                                 12                                            ORDER
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES

                      775-785-5440




                                                 14             IT IS SO ORDERED:
                          L.L.P.




                                                 15             DATED this 12th day of November, 2019.
                                                 16                                           UNITED STATES DISTRICT COURT JUDGE

                                                 17
                                                                DATED:
                                                 18
                                                                ________________________________
                                                 19             LARRY R. HICKS
                                                                UNITED STATES DISTRICT JUDGE
                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                        -2-
                                                      4842-8224-0426
